DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to claims of 16/785,357 filed on 2/28/2022. 
This is continuation to application 14/210,386 dated 3/13/2014 with a provisional 61/785,361 filed on 3/14/2021.
US20200175890 published on 6/4/2020.
Claims  1,5  cancelled. 
New Claims 13-26 added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-4,6-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is to a computer system, medium and a process and thus fall within one of the four statutory categories. (Step 1: YES).
The Claims are directed to the abstract idea of receiving reading assignment, receiving a first speech signal, evaluating speech signal and generating another reading assignment for improvement. They are step of receiving reading material and evaluating speech signal akin to a mental steps of judgment and evaluation purposes. The other steps describe certain methods of organizing human activity, as the steps or functions are what an instructor would manually perform in assessing a trainee during a reading exercise for managing personal behavior or interactions between people. The applicant’s amendments of  detecting a reading error
 in the first speech signal reading  or reciting the text of the first reading assignment; automatically inserting a bookmark at a location of the reading error in the text of the first
reading assignment are again organization of certain methods that include teaching and managing bookmark behaviors. Hence rejected under abstract idea (STEP 2A, prong 1: YES). 
The claims are generically reciting "processing" data, "displaying information" related to the data, and/or just providing a user reading interface.  Further, the recited processor elements of signal sending and performing recited data manipulations not tied to collecting user data are merely insignificant pre-solution activity of data collection.  The claim itself does not require anything more than displaying information related to this processed data, or alternatively just displaying a user interface at a high level of generality. Therefore, the claims do not include limitations that integrate the judicial exception in a practical application. (Step 2A, prong 2 No).
The independent claims do not include additional elements that are sufficient to be called as significantly more than the judicial exception because the limitations of “a computer-implemented method ”, “a processor”, and “a memory”, “a device”, “assessment score“,” dividing text into reading units” are generic computer and computer parts merely used to run specific instructions. They are well-understood, routine, and conventional in art not improving the functioning of a computer itself to overcome the abstract idea rejection. Fig.1 of the instant specification discloses commonly known modules on computing devices. Applicant in paragraph 0003, 0004 of specification clearly indicated that independent, collaborative and group reading on electronic reading devices are known in technology.  As an example case of Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the activities of storing and retrieving of information in a memory of consumer electronic for a field of use purposes are recognized to be computer functions well‐understood, routine, and conventional, when they are claimed in a merely generic manner. Further, there found to be no additional elements here in the claim recitation that improves the functioning of a computer itself to overcome the abstract idea rejection (Step 2B: No).
The dependent claims of the instant case, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because in the additional recitations, claims are directed to an abstract idea without significantly more. For instance, 
Claims 2 ,3,14-16, 20-25 highlights information regarding evaluations, of reading unit practice modes  reading errors and differences in difficulty levels. They discuss engagement levels  related data based upon that analysis describes the how data in used (STEP 2A, prong 1: YES). For example processors perform the operations at a start of the group reading session: receiving respective requests from a plurality of processing speech signal, each client device corresponding to a respective one of the plurality of participants for the group reading session (Claim 74, 75) (STEP 2A, prong 2: No).
Claims 4-10, 17-19, 20, 26 example operations performed comprising at a start of the group reading session, receiving respective bookmarks, additional speech signals to determine if the reading of the customized reading assignment is satisfactorily improving (STEP 2A, prong 1: YES); and sending a report to the server regarding the reading of the customized reading assignment by the first user and dynamically generating an updated reading strategy (STEP 2A, prong 2: No).
The computer operation is dependent on response to unit speech signal. The input is only compared to improvement of readability.  Hence as a similar situation like in Electric Power Group LLC, v. Alstom Limited (hereinafter EPG) case the collected data is compared and analyzed to produce output. They are not improving the technology as such. Hence characterized to be a part of generic "computing device” or “system” as identified above to implement the abstract idea and thus not enough to qualify as significantly more. They do not improve the functionality of the computer or another technology (Step 2B: No).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 6-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20020150869 A1 to Shpiro  in view of US Patent Application Publication Number US 20080254426 A1 to Cohen.

Claim 2. Shpiro teaches a system, comprising: one or more processors; and memory including instructions stored thereon, the instructions, when executed by one or more processors, cause the processors to perform operations (Fig.2 elements 202, 208 operating PC computer processing) comprising: 
receiving a first reading assignment comprising text to be read or recited aloud by a user (Para 0011, 0040 reading language texts aloud to produce speech and/or visual graphics); 
receiving a first speech signal from the user reading or reciting the text of the first reading assignment (Para 0012 reading speech signal by targeting practice on phoneme stress or pronunciation or intonation or rhythm language pronunciation such as readers  navigation through language materials  ); 
evaluating the first speech signal against the text to identify one or more areas for improvement (Fig.1 element 134 user speech response evaluation; Para 0031 computer-implemented processing includes voice communication for speech signals between the user and the computer system) ; 
Sphiro teaches the system further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: detecting a reading error in the first speech signal reading or in reciting the text of the first reading assignment (Fig.1 element 142 mistake analysis) ; But it does not include automatically inserting a bookmark at a location of the reading error in the text or in reciting text of the first reading assignment. Cohen  teaches automatically inserting a bookmark at specified location ( para 00618 pagination preserved or with bookmark indications from previous session such as automatically saved after termination). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically inserting a bookmark at a locations, as taught by Cohen into the first reading assignment of Sphiro, in order to manually add a note editor to organize readings materials.  
 and 
Sphiro further teaches reading system to be based on the evaluating, generating a second reading assignment providing additional practice opportunities tailored to the one or more areas for improvement (Fig.1 elements 146, 148 next level additional vocabulary  practice opportunities tailored towards for improvement; Para 0050 mandatory and optional problem-based skill area practice exercises are supported).
Sphiro teaches the system further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: detecting a reading error in the first speech signal reading or reciting the text of the first reading assignment(Fig.1 element 142 mistake analysis) ; But it does not include automatically inserting a bookmark at a location of the reading error in the text of the first reading assignment. Cohen  teaches automatically inserting a bookmark at a location of the reading error in the text of the reading assignment ( para 0529, 00618 error note based on highlighting, bolded, encircled bookmarks). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically inserting a bookmark at a location of the reading error in the text of the reading assignment, as taught by Cohen into the first reading assignment of Sphiro as modified by Cohen, in order to organize readings of subject materials..  

Claim 11. A non-transitory computer-readable medium having instructions stored (Para 0005) thereon, the instructions, when executed by one or more processors, cause the processors to perform operations comprising: 
receiving a first reading assignment comprising text to be read or recited aloud by a user (Para 0011, 0040 reading language texts aloud to produce speech and/or visual graphics);
receiving a first speech signal from the user reading or reciting the text of the first reading assignment Para 0012 reading speech signal by targeting practice on phoneme stress or pronunciation or intonation or rhythm language pronunciation such as readers  navigation through language materials  ; 
evaluating the first speech signal against the text to identify one or more areas for improvement Fig.1 element 134 user speech response evaluation; Para 0031 computer-implemented processing includes voice communication for speech signals between the user and the computer system); and 
Sphiro teaches the system further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: detecting a reading error in the first speech signal reading or reciting the text of the first reading assignment(Fig.1 element 142 mistake analysis) ; But it does not include automatically inserting a bookmark at a location of the reading error in the text of the first reading assignment. Sphiro teaches the system further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: detecting a reading error in the first speech signal reading or in reciting the text of the first reading assignment (Fig.1 element 142 mistake analysis) ; But it does not include automatically inserting a bookmark at a location of the reading error in the text or in reciting text of the first reading assignment. Cohen  teaches automatically inserting a bookmark at specified location ( para 00618 pagination preserved or with bookmark indications from previous session such as automatically saved after termination). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically inserting a bookmark at a locations, as taught by Cohen into the first reading assignment of Sphiro, in order to manually add a note editor to organize readings materials.  
and 
Sphiro based on the evaluating, generating a second reading assignment providing additional practice opportunities tailored to the one or more areas for improvement (Fig.1 elements 146, 148 next level additional vocabulary  practice opportunities tailored towards for improvement).
Sphiro does not select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment. Cohen  teaches reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment  (Para 0104, incremental difficulty; para 0489,0517 user will be permitted to move to the next exercise at box 146 as could be based on challenge mode, the encouragement
mode,  and the reinforcement mode are associated with different levels of difficulty). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment, as taught by Cohen into the first reading assignment of Sphiro as modified by Ho, in order to organize reading  materials..  

Claim 13. Sphiro teaches The non-transitory computer-readable medium of claim 11, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: providing two or more practice modes for the second reading assignment, including at least two of a challenge mode, an encouragement mode, and a reinforcement mode, wherein the challenge mode, the encouragement mode, and the reinforcement mode but not associated with different levels of difficulty.
Sphiro does not select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment. Cohen  teaches reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment  (Para 0104, incremental difficulty; para 0489,0517 user will be permitted to move to the next exercise at box 146 as could be based in challenge mode, the encouragement
 mode,  and the reinforcement mode are associated with different levels of difficulty). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment, as taught by Cohen into the first reading assignment of Sphiro as modified by Cohen, in order to organize reading  materials.  
and Sphiro in combination further selecting reading materials having a respective levels as the second reading assignment based on a respective practice mode selected for the second reading assignment (Para 0036 user will be permitted to move to the next second exercise at box 146  that could be based on challenge mode, the encouragement mode, 
 and the reinforcement mode).   

Claim 14. Sphiro  teaches the non-transitory computer-readable medium of claim 13, further including instructions that when executed by the one or more processors, cause the processors to perform operations (Para 0038 processors) comprising: in accordance with a selection of the mode for the second reading assignment, selecting reading materials that are assignment in the one or more areas for improvement ( Fig.1 element 142, 146 selection of new mode reading assignment  ) ; 
Sphiro does not select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment. Cohen  teaches reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment  (Para 0104, incremental difficulty; para 0489,0517 user will be permitted to move to the next exercise at box 146 as could be based on challenge mode, the encouragement mode, and the reinforcement mode are associated with different levels of difficulty). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment, as taught by Cohen into the first reading assignment of Sphiro as modified by Ho, in order to organize reading  materials.

Claim 12. Shphiro in combination with Ho teaches a  method, comprising: at a device having one or more processors, memory, and a display (Fig.9 element 914 display): receiving a first reading assignment comprising text to be read or recited aloud by a user (Para 0011, 0040 reading language texts aloud to produce speech and/or visual graphics); receiving a first speech signal from the user reading or reciting the text of the first reading assignment (Para 0012 reading speech signal by targeting practice on phoneme stress or pronunciation or intonation or rhythm language pronunciation such as readers  navigation through language materials ); evaluating the first speech signal against the text to identify one or more areas for improvement; and 
Sphiro teaches the system further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: detecting a reading error in the first speech signal reading or reciting the text of the first reading assignment(Fig.1 element 142 mistake analysis) ; But it does not include automatically inserting a bookmark.  Sphiro teaches the system further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: detecting a reading error in the first speech signal reading or in reciting the text of the first reading assignment (Fig.1 element 142 mistake analysis) ; But it does not include automatically inserting a bookmark at a location of the reading error in the text or in reciting text of the first reading assignment. Cohen  teaches automatically inserting a bookmark at specified location ( para 00618 pagination preserved or with bookmark indications from previous session such as automatically saved after termination). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically inserting a bookmark at a locations, as taught by Cohen into the first reading assignment of Sphiro, in order to manually add a note editor to organize readings materials.  
Sphiro does not select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment. Cohen  teaches reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment  (Para 0104, incremental difficulty; para 0489,0517 user will be permitted to move to the next exercise at box 146 as could be based on challenge mode, the encouragement mode, and the reinforcement mode are associated with different levels of difficulty). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment, as taught by Cohen into the first reading assignment of Sphiro as modified by Ho, in order to organize reading  materials.

Claim 15. Sphiro in combination with Cohen teaches the non-transitory computer-readable medium of claim 11, further including instructions that when executed by the one or more processors (Para 0038), cause the processors to perform operations comprising: in response to detecting subsequent user selection of the bookmark, presenting one or more study aids related to the reading error (Fig.7B elements 730,734, 738 study aids how to handle mistakes). 
 
Claim 16. Sphiro in combination teaches the non-transitory computer-readable medium of claim 11 (Fig.3B elements 206), further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: in response to detecting subsequent user selection of the bookmark, presenting one or more additional reading exercises related to the reading error (Fig.1 repeat; Fig. 3B element 200 additional reading exercise ).  

Claim 17. Sphiro in combination teaches the non-transitory computer-readable medium of claim 11, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: 7 119597361
 in response to detecting a subsequent user selection of the bookmark, visually enhancing a portion of the text in the first reading assignment related to the reading error ( Para 0065 visual enhancement in a designated window by selecting graphics and text ). 
 
Claim 18. Sphiro in combination teaches non-transitory computer-readable medium of claim 11, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: receiving a second speech signal from the user; storing a recording of the second speech signal in association with the reading error; and in response to detecting subsequent user selection of the bookmark, playing back the recording of the second speech signal (Fig.2, Fig.3A elements 220, 222 playing back of speech signal by enhancement in a second speech).  

Claim 19. Sphiro in combination teaches non-transitory computer-readable medium of claim 11, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: sending a report containing the one or more areas for improvement to a device operated by an instructor ( Para 0070 presentation report at end of all exercises ) .

 Claim 21. Sphiro in combination teaches the method of claim 20, the method further comprising: in accordance with a selection of the challenge mode for the second reading assignment, selecting reading materials that are more than the first reading assignment in the one or more areas for improvement (Fig.4 element 410 working area; Para 0045 scales adjustment); 8 119597361in accordance with a selection of the encouragement mode for the second reading assignment, selecting reading materials that are easier than the first reading assignment in the one or more areas for improvement; and in accordance with a selection of the reinforcement mode for the second reading assignment, selecting reading materials of similar as the first reading assignment in the one or more areas for improvement (¶0083  speaker illustration can include a picture, other attributes for audio files, such as, an audio illustration including a play list of music files; the corresponding illustration descriptor including the duration or the length of time of different pieces of music; and the corresponding illustration making selecting reading materials that are easier than the first reading assignment in the one or more areas for improvement).  
Sphiro does not select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment. Cohen  teaches reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment  (Para 0104, incremental difficulty; para 0489,0517 user will be permitted to move to the next exercise at box 146 as could be based on challenge mode, the encouragement mode, and the reinforcement mode are associated with different levels of difficulty). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, automatically select reading materials of difference levels of difficulty as the second reading assignment based on a respective practice mode selected for the second reading assignment, as taught by Cohen into the first reading assignment of Sphiro as modified by Ho, in order to organize reading  materials.

Claim 22. Sphiro in combination teaches the method of claim 12, the method further comprising: in response to detecting subsequent user selection of the bookmark, presenting one or more study aids related to the reading error (Fig.7B elements 730,734, 738 study aids how to handle mistakes).  

Claim 23. Sphiro in combination teaches the method of claim 12, the method further comprising: in response to detecting subsequent user selection of the bookmark, presenting one or more additional reading exercises related to the reading error (Fig.5 elements 522, 524,526, 528 repeated reading exercise repeat related to mistake in feedback and additional materials).  

Claim 24. Sphiro in combination teaches method of claim 12, the method further comprising: in response to detecting a subsequent user selection of the bookmark, visually enhancing a portion of the text in the first reading assignment related to the reading error (Fig.5 elements 522, 524,526, 528 repeated reading exercise repeat related to mistake in feedback; 0065 visual enhancement in a designated window by selecting graphics and text).  

Claim 25. Sphiro in combination teaches the method of claim 12, the method further comprising: receiving a second speech signal from the user; storing a recording of the second speech signal in association with the reading error; and in response to detecting subsequent user selection of the bookmark, playing back the recording of the second speech signal ( Fig.1 element 134 user speech response evaluation; Para 0031 computer-implemented processing includes voice communication for speech signals between the user and the computer system; Fig.2, Fig.3A elements 220, 222 playing back of speech signal by enhancement in a second speech).  

Claim 26. Sphiro in combination teaches method of claim 12, the method further comprising: sending a report containing the one or more areas for improvement to a device operated by an instructor (Para 0070 presentation at end of all exercises ) .

  
Claim 6. Sphiro teaches the system  of claim 5, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising presenting one or more study aids related to the reading error (Sphiro: Fig.1 element 146, 148 vocabulary study aids) but not in response to detecting subsequent user selection of the bookmark not). Ho, teaches providing aids in response to detecting subsequent user selection of the bookmark (Ho: Para 0012 bookmark insertion and aid to readings). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in detecting subsequent user selection of the bookmark, as taught by Ho  to provide aids into the first reading assignment of Sphiro, in order to assist better in material readings.
Claim 7. Sphiro teaches the system  of claim 5, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: presenting one or more additional reading exercises related to the reading error (Fig.5 elements 522, 524,526, 528 repeated reading exercise repeat related to mistake in feedback). But in response to detecting subsequent user selection of the bookmark. Ho, teaches presentation in response to detecting subsequent user selection of the bookmark (Ho: Para 0012  book reading devices with illustrations tied to their corresponding texts, with pagination preserved, with bookmark available, and with annotations dynamically tailored to a reader and appropriately positioned for the reader). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in detecting subsequent user selection of the bookmark, as taught by Ho to provide additional reading exercises into the first reading assignment of Sphiro, so bookmark advantages could quickly be utilized in saving time and effort.
Claim 8. Sphiro teaches the system  of claim 5, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising:, visually enhancing a portion of the text in the first reading assignment related to the reading error (Para 0012,0013 incorporate artificial intelligence, instructional material in a reading tutorial to provide learner-specific guidance and motivation. But not in response to detecting a subsequent user selection of the bookmark. Ho, teaches presentation in response to detecting subsequent user selection of the bookmark (Ho: Para 0012  book reading devices with illustrations tied to their corresponding texts, with pagination preserved, with bookmark available). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in visually enhancing a portion of the text in the first reading in response to user selection of the bookmark, as taught by Ho to provide reading exercises into the first reading assignment of Sphiro, so bookmark advantages could quickly be utilized in saving time and effort.
Claim 9. Sphiro teaches the system  of claim 5, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: receiving a second speech signal from the user but not storing a recording of the second speech signal in association with the reading error, playing back the recording of the second speech signal in response to detecting subsequent user selection of the bookmark. Ho teaches second speech signal with recording an playing back (Ho Para 0076 monitored information or attributes recorded in an auxiliary sub file; Para 0078 The tracking or position identification can be through bookmarking or by a recording pages or sections).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date in storing a recording of the second speech signal in association with the reading error, playing back the recording of the second speech signal in response to detecting subsequent user selection of the bookmark, as taught by Ho to provide reading exercises into the first reading assignment of Sphiro, so bookmark and recording advantages could quickly  utilized for annotating (Para 0077 different sets or types of expressions, such as texts and pictures from multiple e-books, sections in multiple e-books, blogs, newspapers and/or magazines)
Claim 10  Sphiro teaches the system  of claim 5, further including instructions that when executed by the one or more processors, cause the processors to perform operations comprising: containing the one or more areas for improvement to a device operated by an instructor without indication sending of report. Ho, sending a report to device operating instructors (Ho Para 0139 periodic student progress reports to Professors via electronic messages). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate sending of a report to device operating instructors, as taught by Ho into the signal instruction mechanism of Sphiro, in order to keep instructor cognizant of student work.

Objections
Claims 3,4  and 20 have subject matters overcome the rejections based on art on record. Since dependent on independent claims they are objected.

Response to Arguments/Remarks
Applicant's arguments/amendments and new claims filed on February 28, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
 This necessitated an updated search and new grounds for rejection above.  Therefore, Applicant’s arguments are moot.
35USC101
Applicant on page 11 indicated for amended claims that a human mind is not equipped to perform an action such as automatically inserting a bookmark at a location of the reading error in text of an electronic device and generating, at a device, a second reading assignment for providing additional practice  since limitations are not directed to observations, evaluations, judgments, or opinions, nor do they organize human activity. Examiner however would like to traverse and asserts that these are certain method of organizing human activity where opportunities tailored to be operated on a generic computers without any exclusive improvement thereon.
Applicant also asserted as the amended claims are directed to an improvement to a technology because these features reduce the number of user inputs on the device and eliminate human error of positioning a bookmark. This is especially helpful in instances when a device has a small screen, where additional user input may be prone to error based on limited space on the screen. These features, thus, conserve battery life of the device and improves how a user interacts with his or her device. Examiner observes they benefits do not form   nexus and language do not commensurate with the claim recitation.
35USC103 
Applicant on page 13 asserts that the prior art Shpiro explains while the Office relies on element 146 to teach a second mode, element 146 is a new exercise based on the user not making any errors. Examiner finds this could be in contrast to the claim, which recites “providing two or more practice modes for the second reading assignment... wherein the challenge mode, the encouragement mode, and the reinforcement mode are associated with different levels of difficulty. However the new prior art combination with the reference of Ho and Cohen suggests the selecting of reading materials having a respective level of difficulty to be a second reading assignment based on a respective different mode i.e. a possible practice mode for the second reading assignment.
Applicant note on page 15 for non-analogous to inserting of bookmark manually is respectfully traversed. The secondary art Cohen clearly discusses pertinent scenario of adding an automatic bookmark at specific location such as termination of an event.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 8892630 B1. Curtis; Michael G.
The server determines whether the eBook is associated with at least one book club in response to sending the eBook to the client device
US 20130224718 A1	Woodward; Dean T.
Providing the informational content to a user based at least on first partly on the second difficulty level.
US 8688602 B1 	Murray; Abraham Phelps
improving user experience with books in a digital environment, and more specifically to the generation of new types of metadata that provides a user with more intuitive and meaningful information about a book

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. Z./
Examiner, Art Unit 3715
August 13, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715